Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 9, 11, 13, 19, 21-23, 25 and 30-31 are pending.
Claim Objections-Withdrawn
The objections to claims 1 and 11 are withdrawn because of the amendment of claims 1 and 11, so that the claims no longer recite the abbreviations PGE2 and EP4.  
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 9, 11, 13, 19, 21-23 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment of claims 1 and 11, so that the claims no longer recite: i) the limitation “a treatment-effective amount”; and ii) the abbreviations PGE2 and EP4.
The rejection of claims 1, 3, 9, 11, 13, 19, 21-23 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment of claims 1 and 11, so that the claims no longer recite the limitation “a compound that inhibits or blocks cellular signaling triggered by interaction of PGE2 and the EP4 receptor”.
Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 9, 11, 13, 19, 21-23 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Blanquicett (Clinical Cancer Research, 2005, 11(24), 8773-8781, cited in the previous Office action), as evidenced by Waldner (Eur. J. Clinical Investigation, 2003, 33, 969-975, cited in the previous Office action), is withdrawn in view of the amendment of claims 1 
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 9, 11, 13, 19, 21-23 and 25 under 35 U.S.C. 103 as being unpatentable over Blanquicett (Clinical Cancer Research, 2005, 11(24), 8773-8781, cited in the previous Office action), as evidenced by Waldner (Eur. J. Clinical Investigation, 2003, 33, 969-975, cited in the previous Office action), in view of WO2012039972A1 (published 03/29/2012, cited in the previous Office action), is withdrawn in view of the amendment of claims 1 and 11, so that: i) the claims no longer recite the limitation “a compound that inhibits or blocks cellular signaling triggered by interaction of PGE2 and the EP4 receptor”; and ii) claim 11 no longer requires radiation therapy.
Response to the Applicants’ Arguments
Applicants’ arguments (see pages 6-10 of Remarks filed on 05/04/2021), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claims 1 and 11, so that: i) the claims no longer recite the limitation “a compound that inhibits or blocks cellular signaling triggered by interaction of PGE2 and the EP4 receptor”; and ii) claim 11 no longer requires radiation therapy, necessitates new grounds of rejections set forth below in the instant rejection.
Applicants’ amendments, filed on 05/04/2021, have each been entered into the record. Applicants have amended claims 1, 9 and 11. Claims 30-31 remain withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected species (see Office action mailed on 05/09/2017 and Applicants’ reply filed on 08/01/2017). 
Therefore, claims 1, 3, 9, 11, 13, 19, 21-23 and 25 are subject of the Office action below.
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (hereinafter, “Yang”, Cancer Res, 2006, 66(19), 9965-9972) in view of: i) Spyvee et al (hereinafter, “Spyvee”, WO2012039972A1, published 03/29/2012, cited in the previous office action); ii) Liu et al (hereinafter, “Liu”, Tumor Biology, 2012, 33, 241-245); and iii) Lei et al (hereinafter, “Lei”, International J. Radiation Biology, 2013, 89(12), 1079-1086).
Applicants describe and claim their invention as a combination therapy for treating a metastatic solid tumor cancer with: 1) an EP4 antagonist; and 2) radiotherapy. Please see abstract of U.S. Pub. No. 20170182003. Applicants provide a working example of administering an EP4 antagonist (compound ER-886046), in combination with radiotherapy, to mice bearing colon cancer model cell lines. Please see U.S. Pub. No. 20170182003 at ¶s 0057, 0018, Figure 1 and Example 1. The structure of compound ER-886046 is illustrated in Figure 1 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1.
Regarding claim 1, similar to the Applicants, Yang teaches that EP4 receptor antagonism significantly reduced: i) lung cancer metastasis (see page 9667, 1st ¶ on the left column and Figures 1-2); and ii) colon cancer metastasis (see page 9669, 3rd ¶ on the right column and Figure 6).  Specifically, Yang provides working examples of administering an EP4 antagonist compound ONO-AE3-208 to in mice bearing colon cancer cell lines or lung cancer cell lines, in order to treat colon or lung cancer metastasis the mice. The tumor-bearing mice prepared by implantation of colon cancer cell lines or lung cancer cell lines Please see “Materials and Methods” section on pages 9665 -9666.
 Yang (see abstract), states: “Our data show that selective antagonism of EP4 receptor signaling results in a profound reduction in lung and colon cancer metastasis. Selective antagonism of the EP4 receptor may thus represent a novel therapeutic approach for the treatment of cancer and especially its propensity to metastasize.”
Yang discloses that EP4 receptor plays an important role in the metastasis of several human cancers, including colon and lung cancers (see abstract and Figures 3-4). Yang also discloses that: i) PI3K-Akt pathway is important in tumor cell survival and metastasis (see page 9669, 2nd ¶ on the right column); and ii) EP4 agonist increased Akt phosphorylation, whereas, EP4 antagonist decreased Akt phosphorylation (see page 9669, 2nd ¶ on the right column and Figure 5). The ability of EP4 antagonism to inhibit the phosphorylation of Akt suggests additional potential use to increase sensitivity to chemotherapy or radiation-induced apoptosis (see page 9671, 3rd ¶ on the right column). 
Although Yang is not explicit in teaching compound ER-886046 as an EP4 antagonist, at the time the instant invention was filed, compound ER-886046 was well-known in the art as an EP4 antagonist. For example, Spyvee establishes compound ER-886046 as an EP4 antagonist. Please see Examples 52-111 at pages 49-62, for EP4 inhibition assays and Tables 2-3, for results. Results for ER-886046 are recited on top of page 54 and bottom of page 61. Similar to Yang, Spyvee teaches that: i) EP4 is known to play a role in cancer cell growth and resistance to therapy; and ii) EP4 antagonism is a well-known therapeutic option for treating metastasis and enhancement of natural killer (NK) function. Please see page 17, e.g., §s (m), (n) and (o). Spyvee also exemplify a method of treating cancer in a mammal comprising administering to the mammal, a pharmaceutical composition comprising compound ER-886046, as recited in the reference method claims 67-69 and 72-85.
Accordingly, at the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to administer an EP4 antagonist (e.g., compound ER-886046), to a subject suffering from a metastatic solid tumor cancer, in order to treat the metastatic solid tumor cancer, inhibit Akt phosphorylation and for the advantage of enhancing NK function. One of the ordinary skill in the art would have considered using an EP4 antagonist (e.g., compound ER-886046), in combination with chemotherapy or radiation therapy, in order to increase sensitivity to chemotherapy or radiation-induced apoptosis.
Furthermore, Akt and phosphorylated Akt are known to play an important role in cancer cells’ resistance to radiotherapy. For example: 
Liu discloses that Akt has been reported to play an important role in cancer cells’ resistance to radiotherapy (see page 242, last ¶ on the right column). Liu teaches that the levels of Akt and phosphorylated Akt were markedly increased in nasopharyngeal carcinoma (NPC) patients after radiation therapy, which was significantly correlated with NPC metastasis and mortality. Please see abstract and Figures 1-2. Similar to Yang, Liu teaches that Akt was found to interfere with radiation-induced NPC cell apoptosis (see Figure 3). Liu at page 243, 5th ¶ on the right column, states that the data in Figures 1-3 implicate that Akt somewhat protects NPC cells from radiation therapy.
Lei is cited for teaching inhibition of PI3K-Akt pathway including inhibition of Akt phosphorylation among the underlying mechanisms of action for the enhancement of radiation-induced apoptosis in lung cancer cell lines (see title of the article, abstract, Figure 3 and Figure 5). Specifically, Lei, teaches that treatment of: i) lung cancer cell lines or ii) mice bearing the lung cancer cell lines, with an Akt inhibitor in combination with radiation therapy, was found result in significant: i) enhancement of apoptosis in the cancer cells; or ii) inhibition of tumor growth, when compared to the treatment of the cancer cells or treatment of the tumor in mice, with the Akt inhibitor or radiotherapy alone. Please see abstract, Figures 2-4 and 6. Lei at page 1083, 1st ¶ on the left column, states that these data show that the radiosensitizing effect involves the inhibition of the PI3K/Akt pathway and down-regulation of Cox-2 and Survivin.
Therefore, at the time the instant invention was filed, an artisan of the ordinary skill would have found it obvious to modify Yang with Spyvee, Liu and Lei in order to administer a combination therapy for treating a metastatic solid tumor cancer in a subject with: 1) an EP4 antagonist (e.g., compound ER-886046); and 2) radiotherapy. The skilled artisan would have considered the combination therapy for the advantage of: i) inhibiting Akt phosphorylation; ii) enhancing NK function and iii) increasing sensitivity to radiation-induced apoptosis. 
The person of the ordinary skill would have had a reasonable expectation that the combination therapy comprising an EP4 antagonist (e.g., compound ER-886046) and radiation therapy, would exhibit greater therapeutic efficacy, when compared to a therapy comprising the EP4 antagonist (e.g., compound ER-886046) alone, or a therapy comprising the radiotherapy alone.
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 3, the recited intended outcomes of the method of claim 1 resulting an abscopal effect, is not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since the cited references combine to disclose the invention of claim 1 (see discussions above), the combined method of the cited references must necessarily produce the same outcomes of recited in claim 3, because the recited outcome is a natural process that flows from the subject and the administered combination therapy of an EP4 antagonist (e.g., compound ER-886046) with radiation therapy. 
Regarding claim 9, Yang discloses lung cancer (see discussions above).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Claims 1, 3, 9, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Take et al (hereinafter, “Take”, U.S.  Pub. No. 20120088723, published 04/12/2012) in view of Spyvee (WO2012039972A1, published 03/29/2012, cited in the previous office action).
Regarding claim 1, Take discloses that: i) EP4 is known to play a role in the development, growth and metastasis of cancer; and ii) the prevention, growth inhibition and metastasis suppression of cancer by EP4 antagonists are also recognized in the art. Please see ¶ 0008.
Take teaches methods of treating cancer in humans or animals by administering a compound which has inhibitory activities against the EP4 receptor (see abstract). Specifically, Take provides working examples of treating mice model of human colorectal cancer or gastric cancer (tumor-bearing mice prepared by implantation of colon cancer cell lines or gastric cancer cell lines), with EP4 antagonist compounds. Please see Examples 1-9 and Figures 1-5.
Take discloses disclose that exemplary methods of combination therapy comprise administering the EP4 antagonist compounds in combination with one or more second active agents, and/or in combination with radiation therapy or surgery (see ¶ 0342). For gastroenterological cancer, the compounds are used in combination with chemo-therapeutic anti-cancer agents, which include anti-metabolites and/or radiation (see ¶s 0331, 0334 and 0335). Anti-metabolites include pyrimidine analogs, e.g., capecitabine, and the cancer being treated is usually, e.g., colorectal cancer (see ¶s 0337 and 0356). 
Thus Take discloses, teaches and suggests methods of treating cancer (e.g., colon cancer), in a subject comprising administering an EP4 antagonist in combination with radiation therapy and/or an anti-metabolite compound such as capecitabine.
Although Take is not explicit in teaching compound ER-886046 as an EP4 antagonist, at the time the instant invention was filed, compound ER-886046 was well-known in the art as an EP4 antagonist. For example, Spyvee establishes compound ER-886046 as an EP4 antagonist. Please see Examples 52-111 at pages 49-62, for EP4 inhibition assays and Tables 2-3, for results. Results for ER-886046 are recited on top of page 54 and bottom of page 61. Similar to Take, Spyvee teaches that: i) EP4 is known to play a role in cancer cell growth and resistance to therapy; and ii) EP4 antagonism is a well-known therapeutic option for treating metastasis and enhancement of natural killer (NK) function. Please see page 17, e.g., §s (m), (n) and (o). Spyvee also exemplify a method of treating cancer in a mammal comprising administering to the mammal, a pharmaceutical composition comprising compound ER-886046, as recited in the reference method claims 67-69 and 72-85.
Accordingly, at the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Take with Spyvee in order to administer to a subject suffering from a metastatic solid tumor cancer, an EP4 antagonist (e.g., compound ER-886046) in combination with radiation therapy and/or an anti-metabolite compound such as capecitabine.
The use of simple substitution of one known element for another in order to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). In the instant case, the one known element is an EP4 antagonist and the predictable results is treating a patient suffering from a disease or condition (e.g., metastatic solid tumor cancer), in which the therapeutic intervention requires administering an EP4 antagonist.
The person of the ordinary skill would have had a reasonable expectation that the therapy of an EP4 antagonist (e.g., compound ER-886046) in combination with radiation therapy and/or an anti-metabolite compound such as capecitabine, would exhibit greater therapeutic efficacy, when compared to a therapy comprising, for example,  the EP4 antagonist (e.g., compound ER-886046) alone, or a therapy comprising the radiotherapy alone.
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 3, the recited intended outcomes of the method of claim 1 resulting an abscopal effect, is not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since the cited references combine to disclose the invention of claim 1 (see discussions above), the combined method of the cited references must necessarily produce the same outcomes of recited in claim 3, because the recited outcome is a natural process that flows from the subject and the administered combination therapy of an EP4 antagonist (e.g., compound ER-886046) with radiation therapy. 
Regarding claim 9, Take discloses colorectal cancer (see discussions above).
Regarding claims 22-23 and 25, Take discloses capecitabine (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Cancer Res, 2006, 66(19), 9965-9972) in view of Spyvee (WO2012039972A1, published 03/29/2012, cited in the previous office action).
Applicants describe and claim their invention as a method for generating a memory immune response against a metastatic solid tumor cancer in a subject in need thereof. Please see ¶s 0003, 0005, 0021, 0103 and Figures 4A-4C of U.S. Pub. No. 20170182003. Applicants provide a working example of administering an EP4 antagonist (compound ER-886046, see Figure 1 below), in combination with radiotherapy, to mice bearing colon cancer model cell lines. Please see U.S. Pub. No. 20170182003 at ¶s 0057, 0018, Figure 1 and Example 1.
Independent claim 11 is directed to a method of generating a memory immune response against a metastatic solid tumor cancer in a subject in need thereof, comprising administering compound ER-886046 (see Figure 1 below), to the subject.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1.
Applicants disclose that “a memory immune response” results when the “provided treatment for cancer facilitates the adaptation of the immune system and the immune response of the subject or patient in its ability to slow, reduce or prevent the return or the recurrence, e.g., lengthening the time of remission, of the disease, tumor or cancer being treated in the subject or patient. In some embodiments, the memory immune response may slow, reduce or prevent the development of tumors or cancers that are different than the cancer being treated, e.g., through epitope spreading”. Please see U.S. Pub. No. 20170182003, at ¶ 0065. 
However, as evidenced by ¶s 0021, 0103, Figures 4A-4C and Example 1 of the U.S. Pub. No. 20170182003, the “a memory immune response” appears to be an intrinsic result of carrying out the active steps of administering a composition comprising compound ER-886046, to mice bearing colon cancer model cell lines. 
Accordingly, any method of administering compound ER-886046 to a subject suffering from cancer, is included in the interpretation of “a method of generating an immune response against a metastatic solid tumor cancer in a subject in need thereof”.
Regarding claim 11, similar to the Applicants, Yang teaches that EP4 receptor antagonism significantly reduced: i) lung cancer metastasis (see page 9667, 1st ¶ on the left column and Figures 1-2); and ii) colon cancer metastasis (see page 9669, 3rd ¶ on the right column and Figure 6).  Specifically, Yang provides working examples of administering an EP4 antagonist compound ONO-AE3-208 to in mice bearing colon cancer cell lines or lung cancer cell lines, in order to treat colon or lung cancer metastasis the mice. The tumor-bearing mice were prepared by implantation of colon cancer cell lines or lung cancer cell lines. Please see “Materials and Methods” section on pages 9665 -9666. Yang (see abstract), states: 
“Our data show that selective antagonism of EP4 receptor signaling results in a profound reduction in lung and colon cancer metastasis. Selective antagonism of the EP4 receptor may thus represent a novel therapeutic approach for the treatment of cancer and especially its propensity to metastasize.”

Yang discloses that EP4 receptor plays an important role in the metastasis of several human cancers, including colon and lung cancers (see abstract and Figures 3-4). Yang also discloses that PI3K-Akt pathway is important in tumor cell survival and metastasis (see page 9669, 2nd ¶ on the right column).
Since generation of a memory immune response against a metastatic solid tumor cancer in a subject in need thereof, is simply an intrinsic result of carrying out the active steps of administering an EP4 antagonist to a subject suffering from cancer (see discussions above), the method of Yang must necessarily results in generating a memory immune response against a metastatic solid tumor cancer. This is because the generation of a memory immune response against a metastatic solid tumor cancer in a subject in need thereof, is a natural process that flows from the subject and the administered EP4 antagonist. 
 Although Yang is not explicit in teaching compound ER-886046 as an EP4 antagonist, at the time the instant invention was filed, compound ER-886046 was well-known in the art as an EP4 antagonist. For example, Spyvee establishes compound ER-886046 as an EP4 antagonist. Please see Examples 52-111 at pages 49-62, for EP4 inhibition assays and Tables 2-3, for results. Results for ER-886046 are recited on top of page 54 and bottom of page 61. Similar to Yang, Spyvee teaches that: i) EP4 is known to play a role in cancer cell growth and resistance to therapy; and ii) EP4 antagonism is a well-known therapeutic option for treating metastasis and enhancement of natural killer (NK) function. Please see page 17, e.g., §s (m), (n) and (o). Spyvee also exemplify a method of treating cancer in a mammal comprising administering to the mammal, a pharmaceutical composition comprising compound ER-886046, as recited in the reference method claims 67-69 and 72-85.
Accordingly, at the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to administer an EP4 antagonist (e.g., compound ER-886046), to a subject in need of a treatment for a metastatic solid tumor cancer, with a reasonable expectation of generating a memory immune response against a metastatic solid tumor cancer in the subject. This is because the generation of a memory immune response against a metastatic solid tumor cancer in a subject in need thereof, is a natural process that flows from the subject and the administered EP4 antagonist (e.g., compound ER-886046). 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 13 and 21, the recited intended outcomes of the method of claim 11 resulting: i) an abscopal effect (claim 13); or ii) epitope spreading (claim 21), are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). Since to Yang and Spyvee combine to disclose the invention of claim 11 (see discussions above), the method of Yang and Spyvee must necessarily produce the same outcomes of recited in claims 13 and 21, because each of the recited outcome is a natural process that flows from the subject and the administered EP4 antagonist (e.g., compound ER-886046). 
Regarding claim 19, Yang discloses colorectal cancer (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629